DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 21 June 2022 has been considered and entered. Accordingly, claims 1-35 are pending in this application. Claims 1, 5, 8, 13, 15, 18, 22, 26-27, and 29 have been amended and claims 2-4, 6-7, 9-12, 14, 16-17, 19-21, 23-25, 28, and 30-35 are original.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 35 recites the limitations “means for evaluating a data store, means for searching, based on the type of query, only data in the data store which indicates a delay” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the word “means” without reciting sufficient structure to achieve the function. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 35  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 15-18, 24-29, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10803042. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1 is the computer implemented method of the method of instant claim 1 and thus teaches all of the limitations of instant claim 1. Similarly, instant claim 2 is met by patent claim 2, instant claim 3 is met by patent claim 3, instant claim 4 is met by patent claim 4, instant claim 5 is met by patent claim 5, instant claims 6 is met by patent claim 6, instant claim 7 is met by patent claim 7, instant claim 8 is met by patent claim 8, instant claim 9 is met by patent claim 9; instant claim 15 is met by patent claim 10, instant claim 16 is met by patent claim 11, instant claim 17 is met by patent claim 12, instant claim 18 is met by patent claim 13; instant claims 24 is met by patent claim 14, instant claim 25 is met by patent claim 15, instant claim 26 is met by patent claim 16, instant claim 27 is met by patent claim 17, instant claim 28 is met by patent claim 18, instant claim 29 is met by patent claim 19; and instant claim 35 is met by patent claim 20.
The patent claims 1-20 of patent # 10803042 contains every element of claims 1-9, 15-18, 24-29, and 35 of the instant application and as such anticipates claims 1-9, 15-18, 24-29, and 35 of the instant application. 
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claims 10, 19, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10803042, in view of PERALA et al. (US 2010/0125661 A1). See the mapping and obvious statements below:
Claims 10, 19 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of PERALA. Claims of Kavanagh does not explicitly disclose “wherein the evaluating occurs only after all of the plurality of messages have been processed by the application”. However PERALA discloses the aforementioned limitation (Fig. 1, Para. 8; Para. 36). Kavanagh and PERALA are analogous art because they both pertain to monitoring performance data; therefore it would have been obvious to evaluate data after all of the plurality of messages have been processed by the application.

Claims 11, 20, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 20 of U.S. Patent No. 10803042, in view of Vandenberg et al. (US 2018/0032574 A1). See the mapping and obvious statements below:
Claims 11, 20 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Vandenberg. Claims of Kavanagh does not disclose “wherein the query is received only after all of the plurality of messages have been processed by the application”. However, Vandenberg discloses the aforementioned limitation (Fig. 4A, Para. 82; 85). Kavanagh and Vandenberg are analogous art because they both pertain to query a data store; therefore, it would have been obvious to receive query after all of the plurality of messages have been processed by the application.

Claims 12, 21, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042, in view of CLEMM et al. (US 2017/0310569 A1). See the mapping and obvious statements below:
Claims 12, 21 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of CLEMM. Claims of Kavanagh does not disclose “wherein the at least two checkpoints are not consecutive”. However, CLEMM discloses the aforementioned limitation (Para. 75-81). Kavanagh and CLEMM are analogous art because they both pertain to monitor measurement data; therefore it would have been obvious to select any two checkpoints of the plurality of checkpoints which are not consecutive.

Claims 13-14, 22-23, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042, in view of Piro, JR. et al. (US 2015/0149625 A1). See the mapping and obvious statements below:
Claims 13, 22 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Piro. Claims of Kavanagh does not disclose “summarizing, by the processor, the result of the searching and presenting a visual representation thereof”. However, Piro discloses the aforementioned limitation (Para. 61; 123). Kavanagh and Piro are analogous art because they both pertain to monitor measurement data; therefore it would have been obvious to summarize the search result and presents a visual representation for the measurement data.
Claims 14, 23 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 20 of U.S. Patent No. 10803042 in view of Piro. Claims of Kavanagh does not disclose “wherein the visual representation comprises a timeseries and percentile distribution”. However, Piro discloses the aforementioned limitation (Para. 61; 123). Kavanagh and Piro are analogous art because they both pertain to monitor measurement data; therefore it would have been obvious to provide timeseries and percentile distribution as a visual representation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 12, 15-18, 21, 24-29, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMM et al. (US 2017/0310569 A1), hereinafter CLEMM, in view of Ashwin et al. (US 2005/0289160 A1) hereinafter Ashwin.
As to claim 1, CLEMM discloses a computer implemented method comprising: evaluating, by a processor, a data store coupled therewith (Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Thus, the data streams in the data store are being monitored to determine network delays.), the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints (Fig. 4, Para. 25, determining one or more of: a one-way delay time in which the particular packet flow, i.e. a plurality of messages, travels between the first router and the second router based on the first timestamp values and the second timestamp values, i.e. plurality of checkpoints. Para. 41, “the router 112, 114 create and store values for the time at which each received the two or more particular packets, as two or more timestamp values”. Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Therefore, the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints.) of an application operative to process the plurality of messages (Fig. 1, Para. 56, “by increasing the number of routers with the analytic applications deployed in runtime, the system can achieve more precise measurement of one-way delay values. Based on the location of the routers 112, 114, the management server 140 can monitor the timestamps received from various parts of the data flow and provide performance data indicating how delay values are different at each hop of each flow.”. Thus, the analytic application processes the plurality of data packets such as the messages to determine the delay values.) upon the receipt of each thereof to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition (Fig. 4, Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 35, “The amount of time that elapses when a data stream passes from router 112 to router 114 is often measured on the order of milliseconds. Therefore, in an embodiment, analytic applications 116, 118 are time synchronized. Time synchronization can be implemented by synchronizing the analytic applications 116, 118 with a Network Time Protocol (NTP) server and periodically resynchronizing to reduce deviations and to record any such deviations for management server 140 to more accurately gauge network performance.”, where recording deviations indicates the amount of time elapses satisfies a delay condition. Thus, the difference between first timestamp value and second timestamp value for a data packet flow indicates the delay which satisfies the delay condition.), based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay (Fig. 3, Para. 61, “after a TCP stream has begun and management server 140 determines an initial one-way delay time, it can continue to update its analysis of the network's performance by selecting packets sent in the data flow. The management server can instruct router 112, 114 to send timestamps for every packet, or every number of packets depending on the amount of data in the plurality of packet.”. Para. 64, “In step 340, management server 140 determines an updated one-way delay time in which the particular packet flow travels between the router 112, 114 based on the third timestamp value and the fourth timestamp value. In doing so, management server 140 can continue to provide performance data of the data flow based on timestamps received from router 112, 114.”. Thus, once the initial one-way delay time is determined, then the management server continuously update the data store by recording the delay values in order to provide performance data of the data flow based on the timestamps.). 
CLEMM does not explicitly disclose upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However, in the same filed of endeavor, Ashwin discloses upon receiving, by the processor, a query of a first or second type (Fig. 5, Para. 50, “Applications can then submit queries to the WinFS platform to search for and retrieve Items from the data store that satisfy the search criteria. FIG. 5 illustrates how a query is executed against the data store to retrieve instances of an Item type called "Person."”.), searching, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type (Fig. 7, Para. 70, “the present invention enables specific members of a UDT, particularly members representing large objects, to be designated as delayable members. During an initial fetch of a UDT, it may be returned from a database without the delayable members, thereby preserving valuable bandwidth and reducing the amount of time required to perform the fetch. Upon request, selected delayable members may be re-fetched at a later time without returning the other members provided during the initial fetch.”. Para. 75, “At act 710, an initial fetch query requesting a fetch of the UDT is submitted to database server 600. As stated above, to provide advantages such as preserving bandwidth and reducing the time required to perform the fetch operation, a fetch query in accordance with the present invention may request delayed fetching of designated delayable members of the UDT.”. Thus, the system searches the data store based on the query type. If the query includes the delayable members to retrieve then system returns the data which indicates the delay such as the delayable members without returning other members which preserves valuable bandwidth and reduce time to perform the fetch. Since the application can retrieve items from the data store that satisfy the search criteria in response to the query, thus the application retrieves only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CLEMM into the method of Ashwin such that the delay information of CLEMM can be stored in the data store of Ashwin such that the data store can be searched to determine the data indicative of delay information as suggested by Ashwin (Para. 75). One of the ordinary skills in the art would have motivated to make this modification to continue monitor the network performance of CLEMM in a way that can preserve valuable bandwidth and reduce the amount of time required to perform the search as suggested by Ashwin (Para. 70).



As to claim 15, CLEMM discloses a computer implemented method comprising: evaluating, by a processor (Para. 90), data indicative of the processing of each of a plurality of messages (Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Thus, the data streams in the data store are being monitored such as evaluated to determine the network delays.) by an application which causes each of the plurality of message to traverse at least one of a plurality of checkpoints of the application (Fig. 4, Para. 25, determining one or more of: a one-way delay time in which the particular packet flow, i.e. a plurality of messages, travels between the first router and the second router based on the first timestamp values and the second timestamp values, i.e. plurality of checkpoints. Para. 41, “the router 112, 114 create and store values for the time at which each received the two or more particular packets, as two or more timestamp values”. Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Therefore, the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints.) to determine that a latency between at least two of the plurality of checkpoints satisfies a delay condition (Fig. 4, Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 35, “The amount of time that elapses when a data stream passes from router 112 to router 114 is often measured on the order of milliseconds. Therefore, in an embodiment, analytic applications 116, 118 are time synchronized. Time synchronization can be implemented by synchronizing the analytic applications 116, 118 with a Network Time Protocol (NTP) server and periodically resynchronizing to reduce deviations and to record any such deviations for management server 140 to more accurately gauge network performance.”, where recording deviations indicates the amount of time elapses satisfies a delay condition. Thus, the difference between first timestamp value and second timestamp value for a data packet flow indicates the delay which satisfies the delay condition.), and based thereon, modify the data based thereon (Fig. 3, Para. 61, “after a TCP stream has begun and management server 140 determines an initial one-way delay time, it can continue to update its analysis of the network's performance by selecting packets sent in the data flow. The management server can instruct router 112, 114 to send timestamps for every packet, or every number of packets depending on the amount of data in the plurality of packet.”. Para. 64, “In step 340, management server 140 determines an updated one-way delay time in which the particular packet flow travels between the router 112, 114 based on the third timestamp value and the fourth timestamp value. In doing so, management server 140 can continue to provide performance data of the data flow based on timestamps received from router 112, 114.”. Thus, once the initial one-way delay time is determined, then the management server continuously update the data store by recording the delay values in order to provide performance data of the data flow based on the timestamps.). 
CLEMM does not explicitly disclose upon receiving, by the processor, a query of a first or second type, searching, by the processor based on the type of query, only the modified data or all of the data.
However, in the same filed of endeavor, Ashwin discloses upon receiving, by the processor, a query of a first or second type (Fig. 5, Para. 50, “Applications can then submit queries to the WinFS platform to search for and retrieve Items from the data store that satisfy the search criteria. FIG. 5 illustrates how a query is executed against the data store to retrieve instances of an Item type called "Person."”.), searching, by the processor based on the type of query, only the modified data or all of the data (Fig. 7, Para. 70, “the present invention enables specific members of a UDT, particularly members representing large objects, to be designated as delayable members. During an initial fetch of a UDT, it may be returned from a database without the delayable members, thereby preserving valuable bandwidth and reducing the amount of time required to perform the fetch. Upon request, selected delayable members may be re-fetched at a later time without returning the other members provided during the initial fetch.”. Para. 75, “At act 710, an initial fetch query requesting a fetch of the UDT is submitted to database server 600. As stated above, to provide advantages such as preserving bandwidth and reducing the time required to perform the fetch operation, a fetch query in accordance with the present invention may request delayed fetching of designated delayable members of the UDT.”. Thus, the system searches the data store based on the query type. If the query includes the delayable members to retrieve then system returns the data which indicates the delay such as the delayable members without returning other members which preserves valuable bandwidth and reduce time to perform the fetch. Since the application can retrieve items from the data store that satisfy the search criteria in response to the query, thus the application retrieves data based on the type of query, only the modified data or all of the data.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CLEMM into the method of Ashwin such that the delay information of CLEMM can be stored in the data store of Ashwin such that the data store can be searched to determine the data indicative of delay information as suggested by Ashwin (Para. 75). One of the ordinary skills in the art would have motivated to make this modification to continue monitor the network performance of CLEMM in a way that can preserve valuable bandwidth and reduce the amount of time required to perform the search as suggested by Ashwin (Para. 70).


As to claim 24, CLEMM discloses a non-transitory computer-readable medium storing instructions which cause a processor to (Para. 90): 
evaluate a data store coupled with the processor (Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Thus, the data streams in the data store are being monitored to determine network delays.), the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints (Fig. 4, Para. 25, determining one or more of: a one-way delay time in which the particular packet flow, i.e. a plurality of messages, travels between the first router and the second router based on the first timestamp values and the second timestamp values, i.e. plurality of checkpoints. Para. 41, “the router 112, 114 create and store values for the time at which each received the two or more particular packets, as two or more timestamp values”. Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Therefore, the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints.) of an application operative to process the plurality of messages (Fig. 1, Para. 56, “by increasing the number of routers with the analytic applications deployed in runtime, the system can achieve more precise measurement of one-way delay values. Based on the location of the routers 112, 114, the management server 140 can monitor the timestamps received from various parts of the data flow and provide performance data indicating how delay values are different at each hop of each flow.”. Thus, the analytic application processes the plurality of data packets such as the messages to determine the delay values.) upon the receipt of each thereof, to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition (Fig. 4, Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 35, “The amount of time that elapses when a data stream passes from router 112 to router 114 is often measured on the order of milliseconds. Therefore, in an embodiment, analytic applications 116, 118 are time synchronized. Time synchronization can be implemented by synchronizing the analytic applications 116, 118 with a Network Time Protocol (NTP) server and periodically resynchronizing to reduce deviations and to record any such deviations for management server 140 to more accurately gauge network performance.”, where recording deviations indicates the amount of time elapses satisfies a delay condition. Thus, the difference between first timestamp value and second timestamp value for a data packet flow indicates the delay which satisfies the delay condition.), and based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay (Fig. 3, Para. 61, “after a TCP stream has begun and management server 140 determines an initial one-way delay time, it can continue to update its analysis of the network's performance by selecting packets sent in the data flow. The management server can instruct router 112, 114 to send timestamps for every packet, or every number of packets depending on the amount of data in the plurality of packet.”. Para. 64, “In step 340, management server 140 determines an updated one-way delay time in which the particular packet flow travels between the router 112, 114 based on the third timestamp value and the fourth timestamp value. In doing so, management server 140 can continue to provide performance data of the data flow based on timestamps received from router 112, 114.”. Thus, once the initial one-way delay time is determined, then the management server continuously update the data store by recording the delay values in order to provide performance data of the data flow based on the timestamps.). 
CLEMM does not explicitly disclose upon receipt, by the processor, of a query of a first or second type, search, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However, in the same filed of endeavor, Ashwin discloses upon receipt, by the processor, of a query of a first or second type (Fig. 5, Para. 50, “Applications can then submit queries to the WinFS platform to search for and retrieve Items from the data store that satisfy the search criteria. FIG. 5 illustrates how a query is executed against the data store to retrieve instances of an Item type called "Person."”.), search, by the processor based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type (Fig. 7, Para. 70, “the present invention enables specific members of a UDT, particularly members representing large objects, to be designated as delayable members. During an initial fetch of a UDT, it may be returned from a database without the delayable members, thereby preserving valuable bandwidth and reducing the amount of time required to perform the fetch. Upon request, selected delayable members may be re-fetched at a later time without returning the other members provided during the initial fetch.”. Para. 75, “At act 710, an initial fetch query requesting a fetch of the UDT is submitted to database server 600. As stated above, to provide advantages such as preserving bandwidth and reducing the time required to perform the fetch operation, a fetch query in accordance with the present invention may request delayed fetching of designated delayable members of the UDT.”. Thus, the system searches the data store based on the query type. If the query includes the delayable members to retrieve then system returns the data which indicates the delay such as the delayable members without returning other members which preserves valuable bandwidth and reduce time to perform the fetch. Since the application can retrieve items from the data store that satisfy the search criteria in response to the query, thus the application retrieves data based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CLEMM into the method of Ashwin such that the delay information of CLEMM can be stored in the data store of Ashwin such that the data store can be searched to determine the data indicative of delay information as suggested by Ashwin (Para. 75). One of the ordinary skills in the art would have motivated to make this modification to continue monitor the network performance of CLEMM in a way that can preserve valuable bandwidth and reduce the amount of time required to perform the search as suggested by Ashwin (Para. 70). 

As to claim 35, CLEMM discloses a computer system comprising (Para. 90): means for evaluating a data store (Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Thus, the data streams in the data store are being monitored to determine network delays.), which stores data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints (Fig. 4, Para. 25, determining one or more of: a one-way delay time in which the particular packet flow, i.e. a plurality of messages, travels between the first router and the second router based on the first timestamp values and the second timestamp values, i.e. plurality of checkpoints. Para. 41, “the router 112, 114 create and store values for the time at which each received the two or more particular packets, as two or more timestamp values”. Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Therefore, the data store storing data indicative of a traversal of each of a plurality of messages via each of a plurality of checkpoints.) of an application operative to process the plurality of messages (Fig. 1, Para. 56, “by increasing the number of routers with the analytic applications deployed in runtime, the system can achieve more precise measurement of one-way delay values. Based on the location of the routers 112, 114, the management server 140 can monitor the timestamps received from various parts of the data flow and provide performance data indicating how delay values are different at each hop of each flow.”. Thus, the analytic application processes the plurality of data packets such as the messages to determine the delay values.) upon the receipt of each thereof, to determine that a traversal latency of one or more of the plurality of messages between at least two checkpoints of the plurality of checkpoints satisfies a delay condition (Fig. 4, Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 35, “The amount of time that elapses when a data stream passes from router 112 to router 114 is often measured on the order of milliseconds. Therefore, in an embodiment, analytic applications 116, 118 are time synchronized. Time synchronization can be implemented by synchronizing the analytic applications 116, 118 with a Network Time Protocol (NTP) server and periodically resynchronizing to reduce deviations and to record any such deviations for management server 140 to more accurately gauge network performance.”, where recording deviations indicates the amount of time elapses satisfies a delay condition. Thus, the difference between first timestamp value and second timestamp value for a data packet flow indicates the delay which satisfies the delay condition.), and based thereon, modify the data indicative of the traversal of at least one of the at least two checkpoints by the one or more messages to indicate a delay (Fig. 3, Para. 61, “after a TCP stream has begun and management server 140 determines an initial one-way delay time, it can continue to update its analysis of the network's performance by selecting packets sent in the data flow. The management server can instruct router 112, 114 to send timestamps for every packet, or every number of packets depending on the amount of data in the plurality of packet.”. Para. 64, “In step 340, management server 140 determines an updated one-way delay time in which the particular packet flow travels between the router 112, 114 based on the third timestamp value and the fourth timestamp value. In doing so, management server 140 can continue to provide performance data of the data flow based on timestamps received from router 112, 114.”. Thus, once the initial one-way delay time is determined, then the management server continuously update the data store by recording the delay values in order to provide performance data of the data flow based on the timestamps.). 
CLEMM does not explicitly disclose upon receiving, by the processor, a query of a first or second type, means for searching, based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.
However, in the same filed of endeavor, Ashwin discloses upon receiving, by the processor, a query of a first or second type (Fig. 5, Para. 50, “Applications can then submit queries to the WinFS platform to search for and retrieve Items from the data store that satisfy the search criteria. FIG. 5 illustrates how a query is executed against the data store to retrieve instances of an Item type called "Person."”.), means for searching, based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type (Fig. 7, Para. 70, “the present invention enables specific members of a UDT, particularly members representing large objects, to be designated as delayable members. During an initial fetch of a UDT, it may be returned from a database without the delayable members, thereby preserving valuable bandwidth and reducing the amount of time required to perform the fetch. Upon request, selected delayable members may be re-fetched at a later time without returning the other members provided during the initial fetch.”. Para. 75, “At act 710, an initial fetch query requesting a fetch of the UDT is submitted to database server 600. As stated above, to provide advantages such as preserving bandwidth and reducing the time required to perform the fetch operation, a fetch query in accordance with the present invention may request delayed fetching of designated delayable members of the UDT.”. Thus, the system searches the data store based on the query type. If the query includes the delayable members to retrieve then system returns the data which indicates the delay such as the delayable members without returning other members which preserves valuable bandwidth and reduce time to perform the fetch. Since the application can retrieve items from the data store that satisfy the search criteria in response to the query, thus the application retrieves data based on the type of query, only data in the data store which indicates a delay when the query is of the first type or all of the data in the data store when the query is of the second type.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CLEMM into the method of Ashwin such that the delay information of CLEMM can be stored in the data store of Ashwin such that the data store can be searched to determine the data indicative of delay information as suggested by Ashwin (Para. 75). One of the ordinary skills in the art would have motivated to make this modification to continue monitor the network performance of CLEMM in a way that can preserve valuable bandwidth and reduce the amount of time required to perform the search as suggested by Ashwin (Para. 70).

As per claims 2, 16, and 25, rejection of claims 1, 15, and 24 are incorporated, and further CLEMM discloses wherein the delay condition comprises one of: (i) the amount of time that elapses for a message to traverse the at least two checkpoints exceeds a threshold amount of time; (ii) the amount of time that elapses for a message to traverse the at least two checkpoints exceeds the amount of time that elapses for a message to traverse a different at least two checkpoints; (iii) the amount of time that elapses for a message to be processed by a portion of the application defined by at least two checkpoints is greater than an amount of time between new messages arriving at that portion of the application; or (iv) if a number of messages awaiting processing by a portion of the application defined by at least two checkpoints exceeds a threshold number of messages (Fig. 4, Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 35, “The amount of time that elapses when a data stream passes from router 112 to router 114 is often measured on the order of milliseconds. Therefore, in an embodiment, analytic applications 116, 118 are time synchronized. Time synchronization can be implemented by synchronizing the analytic applications 116, 118 with a Network Time Protocol (NTP) server and periodically resynchronizing to reduce deviations and to record any such deviations for management server 140 to more accurately gauge network performance.”, where recording deviations indicates the amount of time elapses satisfies a delay condition. The difference between first timestamp value and second timestamp value for a data packet flow indicates the delay which satisfies the delay condition. Thus, the delay condition comprises one of: (i) the amount of time that elapses for a message to traverse the at least two checkpoints exceeds a threshold amount of time.).

As per claims 3, 17, and 26, rejection of claims 1, 15, and 24 are incorporated, and further CLEMM discloses wherein a query of the first type is executed faster than a query of the second type (Fig. 7, Para. 70, “the present invention enables specific members of a UDT, particularly members representing large objects, to be designated as delayable members. During an initial fetch of a UDT, it may be returned from a database without the delayable members, thereby preserving valuable bandwidth and reducing the amount of time required to perform the fetch. Upon request, selected delayable members may be re-fetched at a later time without returning the other members provided during the initial fetch”. Para. 75, “At act 710, an initial fetch query requesting a fetch of the UDT is submitted to database server 600. As stated above, to provide advantages such as preserving bandwidth and reducing the time required to perform the fetch operation, a fetch query in accordance with the present invention may request delayed fetching of designated delayable members of the UDT.”. Thus, a query of the first type is executed faster than a query of the second type.).

As per claims 4 and 27, rejection of claims 1 and 24 are incorporated, and further CLEMM discloses wherein the evaluating further comprises determining an elapse of time between times when a received message traversed at least two of the at least two checkpoints (Fig. 4, Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 35, “The amount of time that elapses when a data stream passes from router 112 to router 114 is often measured on the order of milliseconds. Therefore, in an embodiment, analytic applications 116, 118 are time synchronized. Time synchronization can be implemented by synchronizing the analytic applications 116, 118 with a Network Time Protocol (NTP) server and periodically resynchronizing to reduce deviations and to record any such deviations for management server 140 to more accurately gauge network performance.”, where recording deviations indicates the amount of time elapses satisfies a delay condition. Thus, the evaluating further comprises determining an elapse of time between times when a received message traversed at least two of the at least two checkpoints.).


As per claims 5 and 28, rejection of claims 1 and 24 are incorporated, and further CLEMM discloses wherein the traversal latency between the at least two checkpoints is determined based on the data stored in the data store indicative of the traversal of one or more of the plurality of messages during the processing thereof of two or more of the plurality of checkpoints ((Fig. 4, Para. 25, determining one or more of: a one-way delay time in which the particular packet flow, i.e. a plurality of messages, travels between the first router and the second router based on the first timestamp values and the second timestamp values, i.e. plurality of checkpoints. Para. 41, “the router 112, 114 create and store values for the time at which each received the two or more particular packets, as two or more timestamp values”. Para. 49, “protocol states 150 comprises a data store that describes the types of packets routers 112, 114 should expect, such as SYN, SYN-ACK, and ACK segments in the three-way TCP handshake. Protocol states 150 can also contain start values and/or end values to monitor, and which indicate the bounds of data streams.”. Therefore, the traversal latency between the at least two checkpoints is determined based on the data stored in the data store indicative of the traversal of one or more of the plurality of message during the processing thereof of two or more of the plurality of checkpoints.).  

As per claim 6, rejection of claim 1 is incorporated, and further CLEMM discloses: wherein the application is a first application, and wherein the data store further includes data indicative of message processing by a second application (Para. 38, “As a data stream flows between client 120 and server 130 through routers 112, 114, analytic applications 116, 118 work in conjunction with management server 140 to determine hopwise delays”, where analytic applications 116, 118 represent as a first application and second application respectively.).

As per claim 7, rejection of claim 6 is incorporated, and further CLEMM discloses: data indicative of a delay and indicative of messages processed by one of the first or second application (Para. 38, “As a data stream flows between client 120 and server 130 through routers 112, 114, analytic applications 116, 118 work in conjunction with management server 140 to determine hopwise delays”, where analytic applications 116, 118 represent as a first application and second application respectively.), 
CLEMM does not explicitly disclose wherein a query of the first type comprises searching only the data indicative of a delay and indicative of messages processed by one of the first or second application. 
However, Ashwin discloses wherein a query of the first type comprises searching only the data indicative of a delay (Fig. 7, Para. 70, “the present invention enables specific members of a UDT, particularly members representing large objects, to be designated as delayable members. During an initial fetch of a UDT, it may be returned from a database without the delayable members, thereby preserving valuable bandwidth and reducing the amount of time required to perform the fetch. Upon request, selected delayable members may be re-fetched at a later time without returning the other members provided during the initial fetch.”. Para. 75, “At act 710, an initial fetch query requesting a fetch of the UDT is submitted to database server 600. As stated above, to provide advantages such as preserving bandwidth and reducing the time required to perform the fetch operation, a fetch query in accordance with the present invention may request delayed fetching of designated delayable members of the UDT.”. Thus, the system searches the data store based on the query type. If the query includes the delayable members to retrieve then system returns the data which indicates the delay such as the delayable members without returning other members which preserves valuable bandwidth and reduce time to perform the fetch. Since the application can retrieve items from the data store that satisfy the search criteria in response to the query, thus the application retrieves only the data indicative of a delay.) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of CLEMM into the method of Ashwin such that the delay information of CLEMM can be stored in the data store of Ashwin such that the data store can be searched to determine the data indicative of delay information as suggested by Ashwin (Para. 75). Thus, as combined, rendering obvious “wherein a query of the first type comprises searching only the data indicative of a delay and indicative of messages processed by one of the first or second application” as claimed. One of the ordinary skills in the art would have motivated to make this modification to continue monitor the network performance of CLEMM in a way that can preserve valuable bandwidth and reduce the amount of time required to perform the search as suggested by Ashwin (Para. 70).


As per claims 8, 18, and 29, rejection of claims 1, 15, and 24 are incorporated, and further CLEMM discloses wherein a query comprises one or more of: (i) determining percentiles associated with message processing; and (ii) determining the traversal latency between at least two of the plurality of checkpoints over a specified period of time (Para. 25, “determining one or more of: a one-way delay time in which the particular packet flow travels between the first router and the second router based on the first timestamp values and the second timestamp values”. Para. 31, “Each DMO instance will also periodically report a timestamp to the controller based on the number of bytes transmitted on the TCP stream.”.Thus, a query comprises one or more of: (ii) determining the traversal latency between at least two of the plurality of checkpoints over a specified period of time ).  

As per claims12, 21, and 32, rejection of claims 1, 15, and 24 are incorporated, and further CLEMM discloses wherein the at least two checkpoints are not consecutive (Para. 0075, “In step 580, management server 140 determines a one-way network delay value as one of, or an average of:”, Para. 0076, “a difference of the second particular timestamp value and the first particular timestamp value”, Para. 0077, “a difference of the third particular timestamp value and the fourth particular timestamp value”; Para. 0078, “the difference of the sixth particular timestamp value and the fifth particular timestamp value. In the example data stream depicted in FIG. 4, management server 140 determines the one-way network delay value as one of, or an average of:”; Para. 0079, “a difference of timestamp 412 and timestamp 411”; Para. 0080, “a difference of timestamp 413 and timestamp 414”; Para. 0081, “a difference of timestamp 416 and 415”. Thus, the at least two checkpoints are not consecutive.).

Claims 11, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMM and Ashwin as applied above, and further in view of Vandenberg (cited in IDS filed 09/09/2020) (US 2018/0032574 A1), hereinafter Vandenberg.
As per claims11, 20, and 31, rejection of claims 1, 15, and 24 are incorporated. Combination of CLEMM and Ashwin do not explicitly disclose wherein the query is received only after all of the plurality of messages have been processed by the application.
However, Vandenberg discloses wherein the query is received only after all of the plurality of messages have been processed by the application (Fig. 4A, Para. 82, “The one or more agents monitor metrics of performance data for the application being monitored and sends the monitored performance metrics to the collector to be processed. An end-user can interface with the application intelligence platform through the UI client served by the controller to submit requests for queries against the monitored performance metrics data. Typical performance metrics data include transaction time for each business transaction and the average transaction time over a time period.”. Para. 85, “the data storage 460, to search for the metrics data requested in the queries. The data storage 460 is an exemplary backend storage that stores the metrics data to be queried.”, where metrics data indicates the messages which are already being processed and stored in the data storage 460 to search for monitored performance data. Thus, the query is received only after all of the plurality of messages have been processed by the application.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Vandenberg into the combined method of CLEMM and Ashwin such that the message of CLEMM can be stored in a data storage of Vandenberg (Para. 87) so that the transaction processing messages related to the latency can be retrieved by using a different strategy of Vandenberg such that the query execution time for the messages of CLEMM can be reduced by limiting the query to detect the message latency. One of the ordinary skills in the art would have motivated to make this modification in order to save user’s time when processing a complex query to get search results efficiently as suggested by Vandenberg (Para. 92).

Claims 13-14, 22-23, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMM and Ashwin as applied above, and further in view of Piro, JR. et al. (cited in IDS filed 09/09/2020) (US 2015/0149625 A1), hereinafter Piro, 
As per claims 13, 22, and 33, rejection of claims 1, 15, and 24 are incorporated. Combination of CLEMM and Ashwin do not explicitly disclose further comprising summarizing, by the processor, the result of the searching and presenting a visual representation thereof.
However, Piro discloses further comprising summarizing, by the processor, the result of the searching and presenting a visual representation thereof (Para. 113, “when the administrator queries the system for latency, data in these N*M StatBuckets will be summarized. Thus, two or more TimeSpreadStats are easily appendable. When two TimeSpreadStats are appended, StatAccumulators for each TimeSpread and affiliation can easily aggregate their values.”. Para. 127, “The latency report can include the latency percentile values, the latency statistics, and a summary visual graph of the latency values. Examples of the visual graph include a bar graph, line graph, pie chart, and the like, that represents the various latency percentiles.”. Thus, the result of the searching are being summarized and presenting a visual representation thereof).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Piro into the combined method of CLEMM and Ashwin such that the query result of Ashwin can be presented as the visual graph as suggested by Piro (Para. 127). One of the ordinary skills in the art would have motivated to make this modification in order to summarize the search results as suggested by Piro (Para. 113). 

As per claims 14, 23, and 34, rejection of claims 13, 22, and 33 are incorporated, and further Piro discloses wherein the visual representation comprises a timeseries and percentile distribution (Para. 127, “The latency report can include the latency percentile values, the latency statistics, and a summary visual graph of the latency values. Examples of the visual graph include a bar graph, line graph, pie chart, and the like, that represents the various latency percentiles. A near-real-time or a live latency report can display running values of the latency statistics, as they may change over the reporting window as the reporting window moves through time.”. Thus, the visual representation comprises a timeseries and percentile distribution.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CLEMM and Ashwin as applied above, and further in view of Studnitzer et al. (cited in IDS filed 09/09/2020) (US 2015/0127513 A1), hereinafter Studnitzer.
In regard to claim 9, combination of CLEMM and Ashwin do not explicitly disclose the computer implemented method of claim 1, wherein each message is an electronic data transaction request message, and wherein the application processes an electronic data transaction request message by determining whether an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.
However, Studnitzer teaches wherein each message is an electronic data transaction request message, and wherein the application processes an electronic data transaction request message by determining whether an attempt to match an electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message (Para. 240; 301;317;332; Each match engine 2206 being further operative to attempt to match, e.g. according to a match algorithm/policy, an incoming order, i.e. an electronic data transaction request, provided or otherwise routed or directed thereto for a transaction, which may have been received from a market participant 204 or other source, which as described above may specify side (buy/sell), price and/or quantity, for the associated financial instrument with at least one other of the set of previously received but unsatisfied, e.g. unmatched or only partially filled, orders, the at least one other previously received but unsatisfied order, i.e. one previously received but unsatisfied electronic data transaction request message, being for a transaction counter thereto for a financial instrument of the plurality of financial instruments having at least one component in common with the financial instrument of the incoming order, to at least partially satisfy, e.g. fill, one or both of the incoming order, i.e. partial Page 77 of 82004672-17011A-US satisfaction of one or both of the electronic data transaction request message, or the at least one other previously received order. Each match engine 2206 is then further operative to update or otherwise, e.g. to add the incoming order and/or update the stored counter order, the stored data, e.g. the order book, in the memory 2204, as will be described, representative of the set of previously received but unsatisfied orders based thereon).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Stunitzer into the combined method of CLEMM and Ashwin that by implemented in a high speed transaction environment of Stunitzer so that the transactions of Studnitzer can be monitored for unusually messages related to slow transactions. One of the ordinary skills in the art would have motivated to make this modification in order to gain and maintain the trust and confidence of market participants and encourage participation, electronic trading systems ideally attempt to offer a more efficient, fair and balanced market where market prices reflect a true consensus of the value of traded products among the market participants as suggested by Studnitzer (Para. 240,  301, 317, 332). 

Claims 10, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CLEMM and Ashwin as applied above and further in view of PERALA et al. (US 2010/0125661 A1) hereinafter PERALA.
As per claims 10, 19 and 30, rejection of claims 1, 15 and 24 are incorporated. Combination of CLEMM and Ashwin do not explicitly disclose wherein the evaluating occurs only after all of the plurality of messages have been processed by the application.
However, PERALA discloses wherein the evaluating occurs only after all of the plurality of messages have been processed by the application (Fig. 1, Para. 8, “The system further comprises the connection performance analysis apparatus comprising an interface configured to receive the measurement data messages from the plurality of traffic-monitoring nodes and from at least one of the transmission end node and the reception end node, wherein a measurement data message comprises information related to the travel time of at least one data packet of the end-to-end communication connection to the traffic-monitoring node or to the end node transmitting the respective measurement data message, and a processing unit configured to analyze the received measurement data messages in order to determine a bottleneck of the end-to-end communication connection.”. Para. 36, “the connection performance analysis apparatus is able to determine an end-to-end delay of the data packet from the first UE 100 to the second UE 120 but also delays caused by different network segments 110 to 116.”. Since the performance analysis apparatus determines the travel time for the data packet, thus, it indicates that data packet transferred already from one point to another.  Therefore, the evaluating occurs only after all of the plurality of messages have been processed by the application.).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of PERALA into the combined method of CLEMM and Ashwin such that the messages of CLEMM can be implemented in the environment of PERALA by analyzing the received measurement data messages for identifying delays as suggested by PERALA (Para. 8). One of the ordinary skills in the art would have motivated to make this modification in order to determine a bottleneck of the end-to-end communication connection by analyzing the plurality of messages of CLEMM as suggested by PERALA (Para. 7).

Response to Arguments 
16.	Applicant's arguments, see pages 10-20, filed 21 June 2022, with respect to the rejections of claims 1-35 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth in the rejections of claims 1-35 under 35 USC §103 above in view of the newly found references.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                   /MOHAMMAD S BHUYAN/Examiner, Art Unit 2167      

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167